Exhibit 10.68
SETTLEMENT AGREEMENT
I. PARTIES
     This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the General Services Administration (hereafter “GSA”) (collectively
the “United States”), NetApp, Inc. (formerly known as “Network Appliance, Inc.”)
and NetApp U.S. Public Sector, Inc. (formerly known as “Network Appliance
Federal Systems, Inc.”) (hereafter collectively “NetApp”), and Igor Kapuscinski
(hereafter referred to as “the Parties”), through their authorized
representatives.
II. PREAMBLE
          As a preamble to this Agreement, the Parties agree to the following:
          A. NetApp is a company headquartered in Sunnyvale, California that
manufactures, sells and distributes enterprise network storage and data
management solutions, including hardware, software and storage management
services for open network environments.
          B. Kapuscinski (“Relator”) is an individual resident of Maryland. On
April 13, 2006, Relator filed a qui tam action in the United States District
Court for the District of Columbia captioned United States ex rel. Kapuscinski
v. Network Appliance, Inc. and Network Appliance Federal Systems, Inc., Civ.
No. 06-00675 (RMU) (hereafter “the Civil Action”). Relator was formerly employed
at NetApp in the positions of Systems Engineer, Manager of Administration and
Procurement, and Federal Operations Manager/Director. The United States will
intervene in the Civil Action promptly upon the execution of this Settlement
Agreement.
          C. The United States contends that it has certain civil claims, as
specified in Paragraph 2, below; against NetApp for engaging in the following
conduct during the period





--------------------------------------------------------------------------------



 



from August 1, 1997 to February 12, 2005: In connection with Contracts
GS-35F-0176D and GS-35F-5183H (“the Contracts”), NetApp: 1) made false
disclosures and false statements to GSA as to the discounts it was providing to
its other customers and as to its compliance with the Contracts’ price reduction
clause; 2) violated the price reduction terms of the Contracts by failing to
extend proper discounts to government customers purchasing under the Contracts;
and 3) as a consequence, presented and/or caused others to present claims to the
United States under the Contracts that were inflated because they were not
discounted as highly as they should have been. For purposes of this Agreement,
the conduct described above is known as “the Covered Conduct.”
          D. Net App denies the contentions of the United States set forth in
Paragraph C and the claims and allegations made by the Relator in the Civil
Action. This Agreement represents a compromise to avoid continued litigation and
associated risks and is neither an admission of liability by NetApp nor a
concession by the United States or Relator that their claims are not well
founded.
          E. To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, the Parties reach a full and final
settlement pursuant to the Terms and Conditions below.
III. TERMS AND CONDITIONS
          1. NetApp agrees to pay to the United States $128,000,000, plus
interest accruing at the rate of 3 percent per annum from February 18, 2009
until the date of payment (“the Settlement Amount”). NetApp further agrees to
pay Relator $75,000 for expenses and attorney’s fees and costs. The foregoing
payments shall be made as follows:

-2-



--------------------------------------------------------------------------------



 



               a. NetApp agrees to pay the full Settlement Amount to the United
States by electronic funds transfer pursuant to written instructions to be
provided by the United States Attorney’s Office for the District of Columbia.
NetApp agrees to make this electronic funds transfer no later than April 27,
2009.
               b. Contingent upon the United States receiving the Settlement
Amount from NetApp and as soon as feasible after receipt, the United States
agrees to pay $19,200,000, plus 15% of the interest paid by NetApp, to Relator
by electronic funds transfer pursuant to written instructions to be provided by
H. Vincent McKnight.
               c. NetApp agrees to pay $75,000 by electronic funds transfer
pursuant to written instructions to be provided by Vincent McKnight. NetApp
agrees to make this electronic funds transfer no later than April 27, 2009.
          2. Subject to the exceptions in Paragraph 4 (concerning excluded
claims), below, in consideration of the obligations of NetApp in this Agreement,
conditioned upon NetApp’s full payment of the Settlement Amount, the United
States (on behalf of itself, its officers, agents, agencies, and departments)
agrees to release NetApp together with its current and former parent
corporations; direct and indirect subsidiaries; brother or sister corporations;
divisions; shareholders; officers, directors, employees and affiliates; and the
successors and assigns of any of them from, any civil or administrative monetary
claim the United States has or may have for the Covered Conduct under the False
Claims Act, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil Remedies Act, 31
U.S.C. §§ 3801-3812; the Contract Disputes Act, 41 U.S.C. § 601 et seq. or the
common law theories of breach of contract, payment by mistake, unjust
enrichment, and fraud.

-3-



--------------------------------------------------------------------------------



 



          3. Subject to the exceptions in Paragraph 4 (concerning excluded
claims), below, in consideration of the obligations of NetApp in this Agreement,
conditioned upon NetApp’s full payment of the Settlement Amount, Relator, for
himself and for his heirs, successors, attorneys, agents, and assigns, agrees to
release NetApp from any civil monetary claim the United States has or may have
for the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733.
          4. Notwithstanding any term of this Agreement, specifically reserved
and excluded from the scope and terms of this Agreement as to any entity or
person (including NetApp and Relator) are the following claims of the United
States:
               a. Any civil, criminal, or administrative liability arising under
Title 26, U.S. Code (Internal Revenue Code);
               b. Any criminal liability;
               c. Except as explicitly stated in this Agreement, any
administrative liability including the suspension and debarment rights of any
federal agency;
               d. Any liability to the United States (or its agencies) for any
conduct other than the Covered Conduct;
               e. Any liability based upon such obligations as are created by
this Agreement;
               f. Any liability for express or implied warranty claims or other
claims for defective or deficient products or services, including quality of
goods and services;
               g. Any liability for failure to deliver goods or services due.

-4-



--------------------------------------------------------------------------------



 



          5. Relator and his heirs, successors, attorneys, agents, and assigns
agree not to object to this Agreement and agree and confirm that this Agreement
is fair, adequate, and reasonable under all the circumstances, pursuant to 31
U.S.C. § 3730(c)(2)(B) and, conditioned upon receipt of Relator’s share,
Relator, for himself individually, and for his heirs, successors, agents, and
assigns, fully and finally releases, waives, and forever discharges the United
States, its officers, agents, and employees, from any claims arising from or.
relating to 31 U.S.C. § 3730; from any claims arising from the filing of the
Civil Action; and from any other claims for a share of the Settlement Amount;
and in full settlement of any claims Relator may have under this Agreement. This
Agreement does not resolve or in any manner affect any claims the United States
has or may have against the Relator arising under Title 26, U.S. Code (Internal
Revenue Code), or any claims arising under this Agreement.
          6. In consideration of the obligations of NetApp in this Agreement,
conditioned upon the full payment of the Settlement Amount and Relator’s Legal
Fees, Relator, for himself and for his heirs, successors, attorneys, agents, and
assigns, agrees to generally release, acquit, waive, and forever discharge
NetApp and all the current and former officers and directors, employees, agents,
attorneys, owners and shareholders of NetApp from any and all rights, claims,
expenses, debts, liabilities, demands, obligations, costs, damages, injuries,
actions and causes of action of every nature, whether known or unknown,
suspected or unsuspected, in law or in equity from the beginning of the world to
the day of these presents including but not limited to those he advanced or
could have advanced in the Civil Action or otherwise under the False Claims Act,
31 U.S.C. §§ 3729-3733, for expenses or attorneys’ fees and costs under 31
U.S.C. § 3730(h), or under 31 U.S.C. § 3730(h) for employment decisions by
NetApp and/or

-5-



--------------------------------------------------------------------------------



 



other statutory or common law doctrines of payment by mistake, unjust
enrichment, breach of contract, fraud, or the like. The foregoing sentence is
intended to be interpreted as a general release. Furthermore, Relator covenants
not to sue NetApp, its current and former officers and directors, employees,
agents, attorneys and shareholders of NetApp with respect to any and all rights,
claims, expenses, debts, liabilities, demands, obligations, costs, damages,
injuries, actions and causes of action of every nature, whether known or
unknown, suspected or unsuspected, in law or in equity, including those for
attorneys’ fees and costs arising prior to the Effective Date of this Agreement.
          7. NetApp waives and shall not assert any defenses NetApp may have to
any criminal prosecution or administrative action relating to the Covered
Conduct that may be based in whole or in part on a contention that, under the
Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.
          8. NetApp fully and finally releases the United States, its agencies,
employees, servants, and agents from any claims (including attorney’s fees,
costs, and expenses of every kind and however denominated) that NetApp has
asserted, could have asserted, or may assert in the future against the United
States, and its agencies, employees, servants, and agents, related to the
Covered Conduct and the United States’ investigation and prosecution thereof.

-6-



--------------------------------------------------------------------------------



 



          9. Conditioned on the dismissal with prejudice of the Civil Action,
NetApp hereby forever releases and discharges Relator of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, grievances, damages, losses, costs or expenses, of any nature
whatsoever, known or unknown, fixed or contingent, which Net App now has or may
hereafter have against the Relator by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date of these presents arising out
of, based upon, or relating to the relationship between NetApp and Relator
including but not limited to, any issues raised or that could have been raised
or relating in any way to the Civil Action.
          10. NetApp agrees to the following:
               a. Unallowable Costs Defined: that all costs (as defined in the
Federal Acquisition Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf
of NetApp, and its present or former officers, directors, employees,
shareholders, and agents in connection with:
                    (1) the matters covered by this Agreement;
                    (2) the United States’ audit(s) and civil investigation(s)
of the matters covered by this Agreement;
                    (3) NetApp’s investigation, defense, and corrective actions
undertaken in response to the United States’ audit(s) and civil investigation(s)
in connection with the matters covered by this Agreement (including attorney’s
fees);
                    (4) the negotiation and performance of this Agreement;

-7-



--------------------------------------------------------------------------------



 



                    (5) the payment NetApp makes to the United States pursuant
to this Agreement and any payments that NetApp may make to Relator, including
costs and attorneys fees, are “Unallowable Costs” for government contracting
purposes (hereinafter referred to as “Unallowable Costs”).
               b. Future Treatment of Unallowable Costs: Unallowable Costs will
be separately determined and accounted for by NetApp, and NetApp shall not
charge such Unallowable Costs directly or indirectly to any contracts with the
United States.
               c. Treatment of Unallowable Costs Previously Submitted for
Payment: NetApp further agrees that within 90 days of the Effective Date of this
Agreement it shall identify any unallowable costs (as defined in this Paragraph)
included in payments previously sought by NetApp or any of its subsidiaries or
affiliates from the United States. NetApp agrees that the United States, at a
minimum, shall be entitled to recoup from NetApp any overpayment plus applicable
interest and penalties as a result of the inclusion of such Unallowable Costs in
any such payments. Any payments due shall be paid to the United States pursuant
to the direction of the Department of Justice and/or the affected agencies. The
United States reserves its rights to disagree with any calculations submitted by
NetApp or any of its subsidiaries or affiliates regarding any Unallowable Costs
included in payments previously sought by NetApp, or the effect of any such
Unallowable Costs on the amount of such payments.
               d. Nothing in this Agreement shall constitute a waiver of the
rights of the United States to audit, examine, or re-examine NetApp’s books and
records to determine that no Unallowable Costs have been claimed in accordance
with the provisions of this Paragraph.

-8-



--------------------------------------------------------------------------------



 



          11. This Agreement is intended to be for the benefit of the Parties
only. Except as specifically provided in this Agreement, the Parties do not
release any claims against any other person or entity.
          12. NetApp warrants that it has reviewed its financial situation and
that it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to NetApp, within the meaning of 11
U.S.C. § 547(c)(1), and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
to which NetApp was or became indebted to on or after the date of this transfer,
within the meaning of 11 U.S.C. § 548(a)(1).
          13. Upon receipt of the payments described in Paragraph 1, above, the
United States and Relator shall promptly sign and file in the Civil Action a
Joint Stipulation of Dismissal with prejudice of the Civil Action pursuant to
the terms of the Agreement. At or before the filing of the Joint Stipulation of
Dismissal, the United States shall also file a Notice of Intervention in the
Civil Action.

-9-



--------------------------------------------------------------------------------



 



          14. Except as expressly provided to the contrary in this Agreement,
each Party shall bear its own legal and other costs incurred in connection with
this matter, including the preparation and performance of this Agreement.
          15. NetApp represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
          16. Relator represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
          17. This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between and among the Parties under this Agreement is the United States District
Court for the District of Columbia.
          18. For purposes of construction, this Agreement shall be deemed to
have been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any Party for that reason in any subsequent dispute.
          19. This Agreement constitutes the complete agreement between the
Parties. This Agreement may not be amended except by written consent of the
Parties.
          20. The individuals signing this Agreement on behalf of NetApp
represent and warrant that they are authorized by NetApp to execute this
Agreement. The individual(s) signing this Agreement on behalf of Relator
represent and warrant that they are authorized by Relator to execute this
Agreement. The United States signatories represent that they are signing this
Agreement in their official capacities and that they are authorized to execute
this Agreement.
          21. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.

-10-



--------------------------------------------------------------------------------



 



          22. This Agreement is binding on NetApp’s successors, transferees,
heirs, and assigns.
          23. This Agreement is binding on Relator’s successors, transferees,
heirs, and assigns.
          24. All parties consent to the United States’ disclosure of this
Agreement, and information about this Agreement, to the public.
          25. This Agreement is effective on the date of signature of the last
signatory to the Agreement (“Effective Date of this Agreement”). Facsimiles of
signatures shall Constitute acceptable, binding signatures for purposes of this
Agreement.

-11-



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA

                DATED: 4/6/09  BY:   /s/ Sara McLean         Sara McLean, Esq. 
      Rebecca Ford, Esq.
Trial Attorneys
Commercial Litigation Branch
Civil Division
United States Department of Justice            DATED: 4/3/09  BY:   /s/ Laurie
Weinstein         Laurie Weinstein, Esq.        Assistant United States Attorney
District of Columbia   

-12-



--------------------------------------------------------------------------------



 



NETAPP. INC. & NETAPP U.S. PUBLIC SECTOR, INC. — DEPENDANTS

                DATED: April 6, 2009  BY:   /s/ Nicholas Noviello        
Nicholas Noviello        Senior Vice President & Corporate Controller NetApp,
Inc.            DATED: 4/7/2009  BY:   /s/ Roger S. Goldman         Roger S.
Goldman, Esq.        Latham & Watkins, LLP Counsel for Defendants     

-13-



--------------------------------------------------------------------------------



 



IGOR KAPUSCINSKI — RELATOR

                DATED: 4-3-09  By:   /s/ Igor Kapuscinski         Igor
Kapuscinski            DATED: 4-3-09     /s/ Altomease R. Kennedy            
DATED: 4-3-09  By:   /s/ H. Vincent McKnight         H. Vincent McKnight, Esq. 
      Altomease R. Kennedy, Esq.
Ashcraft & Gerel, LLP
Counsel for Igor Kapuscinski     

-14-